In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1109
GLORIA TAYLOR, individually and as Independent Adminis‐
trator of the Estate of STEVEN TAYLOR, Deceased,
                                            Plaintiﬀ‐Appellant,

                                 v.

CITY OF MILFORD, a municipal corporation, et al.,
                                       Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 2:17‐cv‐02183 — Colin S. Bruce, Judge.
                     ____________________

     ARGUED APRIL 22, 2021 — DECIDED AUGUST 19, 2021
                 ____________________

   Before WOOD, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. In 2016, Gloria Taylor called 911
seeking medical care for her husband, Steven, who was expe‐
riencing a diabetic emergency at their home in Milford, Illi‐
nois. Oﬃcer Joseph Garrett responded to the call and re‐
strained Steven in a prone position, face down on his bed, for
several minutes. Steven vomited and lost consciousness, and
he did not regain consciousness before passing away in the
2                                                            No. 20‐1109

hospital ten days after the incident at sixty‐one years old. Af‐
ter the district court granted summary judgment to the De‐
fendants, Plaintiﬀ appealed the district court’s judgment with
respect to whether Defendant Garrett was entitled to qualified
immunity based on his conduct within the Taylor home. As
we explain below, the district court erred in granting qualified
immunity to Garrett at the summary judgment stage.
                            I. Background
    On August 17, 2016, Gloria called 911 for an ambulance
for her husband, a diabetic, whose blood sugar had dropped
dangerously low.1 Gloria reported that Steven had dropped a
plate and told her that “he was having a sugar spell.”
    In addition to suﬀering from diabetes, Steven had experi‐
enced several cardiac events in the last several years. He suf‐
fered a heart attack in 2008 and underwent triple bypass sur‐
gery. He then received arterial stenting in 2012, 2013, and
2015, and suﬀered a second heart attack in 2016. He was re‐
leased from the hospital from treatment for his heart attack on
August 10, 2016, just one week prior to the diabetes incident
that led to this case.
   Following Gloria’s 911 call, the county dispatcher re‐
quested an ambulance to respond to a person experiencing a
diabetic emergency. There are no full‐time firefighters or EMS
personnel in the small village of Milford, so two volunteer
EMTs, Frank and Fred Hines, responded to the dispatcher’s


    1 We refer to members of the Taylor family by their first names to avoid

confusion, given that there are four diﬀerent Taylor family members—
Gloria, Steven, and their nieces Serena and Shannon—involved in the
events leading to this case.
No. 20‐1109                                                    3

request. As the Hineses drove to the fire station to collect an
ambulance to respond to Gloria’s call, they passed by Defend‐
ant Garrett, who indicated that he would also respond to the
call, since he was already close to the Taylor residence. Garrett
is Milford’s only full‐time police oﬃcer. He had previously
volunteered as an EMT for a diﬀerent city, and he earned his
certification to serve as a paramedic from the State of Illinois
in 2004.
    The parties’ accounts diﬀer regarding what transpired in
the time between Garrett’s arrival at the Taylors’ home and
the ambulance’s departure from the home with Steven. It is
undisputed that Garrett entered the home, confronted Steven
in his bedroom, and placed Steven in a prone restraint on the
bed. Steven then vomited and lost consciousness sometime
before or shortly after the EMTs arrived, who then took Steven
to the hospital by ambulance. Steven did not regain con‐
sciousness and died in the hospital ten days later.
    According to the Taylors, Steven was confused in his hy‐
poglycemic state when Garrett appeared in his bedroom. Ste‐
ven asked Garrett why he was there, and asked for some or‐
ange juice, which his niece Serena oﬀered. Garrett ordered
Serena to step back and did not allow her to give Steven the
orange juice. Serena also explained to Garrett that Steven had
a bad heart and suggested that Garrett should speak calmly
to her uncle. Despite Serena’s warning, Garrett proceeded to
force Steven face down onto his bed. Garrett used his own
weight to hold Steven down, restrained Steven’s right hand
behind his back, and pressed Steven’s lower back into the bed
using his elbow. Garett also used his left hand to apply pres‐
sure behind Steven’s ears in order to inflict pain on Steven to
keep him in this position. With Steven’s knees on the ground,
4                                                  No. 20‐1109

Garrett’s restraint position forced Steven’s face into the blan‐
kets on his bed. Steven protested that he could not breathe,
but Garrett continued to use his weight to keep Steven in this
prone position. The Taylors pleaded with Garrett to let up, but
he refused. While Garrett held Steven in this restraint on the
bed, Steven vomited, further obstructing his breathing. EMT
Fred Hines testified that Steven “coded” when the ambulance
arrived, and doctors told the Taylors that Steven had not been
breathing for around twenty‐five minutes by the time the am‐
bulance arrived at the hospital.
    In Garrett’s telling, he only restrained Steven because it
was clear that Steven was a danger to himself. As the district
court summarized, Garrett “testified that he started to restrain
Steven after Steven head‐butted the wall and hit the closet
with his fist, causing Garrett to believe Steven was going to
harm himself more and needed to be restrained for his own
safety.” Garrett further testified that “Mr. Taylor was showing
signs where he could potentially be dangerous. He was start‐
ing [to] get in an aggressive stance. He was not making sense.
He was confused, incoherent speaking.” As a result, Garrett
called for backup from the county, so that “if I had to go
hands‐on with him, … more people [would be] there.” Garrett
testified that he told Steven that the ambulance was on its
way, and that Steven stumbled and fell onto the bed before
Garrett had put his hands on him. Steven hit the closet with
“his whole upper body” and hit his head. Garrett maintains
that he did not feel threatened by Steven, but he decided to
use “pressure points and hand control tactics to place him on
the bed.” He then forced Steven into a position where his up‐
per body was on the bed and his legs were on the floor. Ac‐
cording to Garrett, Steven kept “trying to push up … to turn
over one way or the other … kept trying to kick me with his
No. 20‐1109                                                   5

feet … [and] he was grabbing my duty belt, my shirt right
around my duty belt and my vest.” So he used “pressure
points behind the ear to keep him – to get [Steven] back down
when he started lifting me up oﬀ the bed.” When Serena of‐
fered orange juice, Garrett was unsure that Steven would
drink it, but he denies stopping Serena from giving Steven the
juice. Garrett testified that although he saw vomit on Steven’s
face once the EMTs placed him on the stretcher to be taken to
the hospital, Garrett did not see vomit on his face in the bed‐
room and he did not know when Steven had vomited. Addi‐
tionally, Garrett testified that Steven had not lost conscious‐
ness before the EMTs arrived, because he “was still thrashing
about,” but that he did lose consciousness at some point,
“[w]hen he stopped thrashing about and just stood still or laid
still.”
    Serena and Shannon agreed that Steven was stumbling
and mumbling when Garrett arrived at the Taylor home.
Serena insists, however, that Steven was not behaving vio‐
lently. She did not see her uncle headbutt the wall, but she did
testify that he accidentally hit a lamp and the closet door
while stumbling around the bedroom. Their description of
Steven’s hypoglycemia symptoms is consistent with the testi‐
mony of one of Steven’s treating physician’s, Dr. Zasada, who
explained that hypoglycemic patients may act confused,
“tired[,] sluggish, lethargic,” and possibly “rowdy defen‐
sively because they don’t understand what’s going on, but not
aggressive.” Both Serena and Shannon testified that their un‐
cle requested orange juice in Garrett’s presence, but Garrett
did not allow them to give it to him.
   Once at the scene, the EMTs initiated CPR, but Steven
never regained consciousness. He died on August 28, 2016
6                                                            No. 20‐1109

when life support was withdrawn. One of his treating physi‐
cians, Dr. Brian Field, testified that the primary causes of Ste‐
ven’s death were poor oxygenation of the brain, acute hypoxic
respiratory failure, and cardiac arrest, though an autopsy was
not performed. During his time in the hospital,2 he also con‐
tracted pneumonia and suﬀered respiratory failure.
    After Steven’s passing, Gloria, both individually and as
the administrator of Steven’s estate, sued Oﬃcer Garrett and
the City of Milford under 42 U.S.C. § 1983, Monell v. Depart‐
ment of Social Services, 436 U.S. 658 (1978), the Illinois Wrong‐
ful Death Act, and the Illinois Survival Act. At summary judg‐
ment, the district court found in Oﬃcer Garrett and the City
of Milford’s favor on all counts and entered judgment in favor
of Defendants. On appeal, Gloria has not challenged the dis‐
trict court’s rulings on her Monell and state law claims, and
only challenges the district court’s finding that Garrett was
entitled to qualified immunity. In response, Garrett urges us
to aﬃrm the district court’s qualified immunity analysis, or in
the alternative, to find that he is still entitled to summary
judgment based on the plaintiﬀ’s failure to establish causa‐
tion.
                              II. Analysis
    We review the district court’s grant of summary judgment
and Oﬃcer Garrett’s assertion of qualified immunity de novo.
See Balsewicz v. Pawlyk, 963 F.3d 650 (7th Cir. 2020). To aﬃrm,
we must find that no genuine issue of material fact exists and


    2 The EMTs initially brought Steven to Iroquois Hospital but an emer‐

gency room physician transferred him to St. Mary’s Hospital in Kankakee
shortly after Steven arrived at Iroquois in order to get a neurological con‐
sult.
No. 20‐1109                                                        7

that the moving party is entitled to judgment as a matter of
law. Id.; Fed. R. Civ. P. 56(c). “On summary judgment a court
may not make credibility determinations, weigh the evidence,
or decide which inferences to draw from the facts; these are
jobs for a factfinder.” Payne v. Pauley, 337 F.3d 767, 770 (7th
Cir. 2003) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986)). “In applying this standard, all disputed issues of
fact are to be resolved in favor of the non‐moving party.” Ab‐
dullahi v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005) (cit‐
ing Anderson, 477 U.S. at 255).
A. Garrett’s Liability under Section 1983 and Qualified Im‐
   munity
    The central question in this appeal is whether Garrett is
entitled to qualified immunity as a matter of law. Qualified
immunity is an aﬃrmative defense, but once the defendant
raises it, “the burden shifts to the plaintiﬀ to defeat it.” Leiser
v. Kloth, 933 F.3d 696, 701 (7th Cir. 2019), cert. denied, 140 S. Ct.
2722 (2020).
    Qualified immunity “protects government oﬃcials from
liability for civil damages when their conduct does not violate
clearly established statutory or constitutional rights of which
a reasonable person would have known.” McAllister v. Price,
615 F.3d 877, 881 (7th Cir. 2010). When assessing a defendant’s
assertion of qualified immunity, we ask: “whether the plain‐
tiﬀ’s allegations make out a deprivation of a constitutional
right, and whether the right was clearly established at the
time of defendant’s alleged misconduct.” Id. Our “focus ‘is on
whether the oﬃcer had fair notice that [his] conduct was un‐
lawful.’” Balsewicz, 963 F.3d at 656–57 (quoting Kisela v.
Hughes, 138 S. Ct. 1148, 1152 (2018)).
8                                                    No. 20‐1109

    1. Fourth Amendment Right
    The Fourth Amendment grants that the “right of the peo‐
ple to be secure in their persons, … against unreasonable
searches and seizures, shall not be violated.” U.S. Const.
amend. IV. Although police oﬃcers may use force to seize an‐
other person under appropriate circumstances, the Fourth
Amendment protects against the use of excessive force. Wein‐
mann v. McClone, 787 F.3d 444, 448 (7th Cir. 2015). “The ques‐
tion whether a particular use of force has crossed the consti‐
tutional line is governed by the Fourth Amendment, which
prohibits unreasonable seizures.” Id. at 448 (citing Graham v.
Connor, 490 U.S. 386, 395 (1989)). We analyze excessive force
cases under an objective reasonableness standard. Graham,
490 U.S. at 388.
    This analysis “requires a careful balancing of the nature
and quality of the intrusion on the individual’s Fourth
Amendment interests against the countervailing governmen‐
tal interests at stake.” Id. at 396 (internal quotations omitted).
“[T]he question is whether the oﬃcers’ actions are ‘objectively
reasonable’ in light of the facts and circumstances confronting
them, without regard to their underlying intent or motiva‐
tion.” Id. at 397. “Such an analysis is inherently fact‐depend‐
ent, requiring consideration of such factors as the severity of
the crime at issue, whether the person posed an immediate
threat to the safety of the oﬃcers or others, and whether the
person was actively resisting the oﬃcers.” Williams v. Ind.
State Police Dep’t, 797 F.3d 468, 472–73 (7th Cir. 2015) (citing
Graham, 490 U.S. at 396).
   When it comes to deadly force, “a person has a right not
to be seized through the use of deadly force unless he puts
another person (including a police oﬃcer) in imminent
No. 20‐1109                                                     9

danger or he is actively resisting arrest and the circumstances
warrant that degree of force.” Weinmann, 787 F.3d at 448; see
also Strand v. Minchuk, 910 F.3d 909, 915 (7th Cir. 2018). In Ten‐
nessee v. Garner, 471 U.S. 1 (1985), the Supreme Court held that
a police oﬃcer violated a suspect’s Fourth Amendment rights
when the oﬃcer shot the suspect as he tried to flee the scene.
Though the oﬃcer feared that the suspect would escape ar‐
rest, the Court stated plainly that “[a] police oﬃcer may not
seize an unarmed, nondangerous suspect by shooting him
dead.” Id. at 11.
    Viewing all of the facts in the light most favorable to the
Plaintiﬀ, we find that a reasonable jury could conclude that
Garrett violated Steven’s Fourth Amendment right to be free
from unreasonable seizures when Garrett applied deadly
force to a non‐suspect civilian who was not resisting arrest
and did not pose an imminent threat to any oﬃcer, bystander,
or himself. Garrett used physical force in a manner that re‐
strained Steven’s liberty, eﬀectuating a seizure of Steven.
Torres v. Madrid, 141 S. Ct. 989, 995 (2021). Moreover, the na‐
ture and quality of the intrusion by Garrett was severe—as
told by Serena and Shannon, Garrett aggressively restrained
Steven for several minutes using his full body and police tac‐
tics intended to inflict pain and induce submission to the of‐
ficer’s will despite the fact that Steven was not a threat to him.
Graham, 490 U.S. at 396. And Garrett continued to apply this
force, despite Steven’s alleged pleas that he could not breathe
and even after he vomited and lost consciousness. Yet the
“countervailing governmental interest[] at stake” was slight—
Steven did not pose an immediate threat to himself or anyone
else, and paramedics who could oﬀer medical treatment for
Steven’s suspected hypoglycemia were already on their way.
See id. Furthermore, Garrett did not carry a first aid kit with
10                                                    No. 20‐1109

him, he did not check or monitor Steven’s vital signs, and he
did not permit Steven to drink the orange juice that his niece
oﬀered (which was likely the most immediately accessible
treatment for hypoglycemia). If we accept, as we must, Plain‐
tiﬀ’s version of the facts, the force Garrett deployed against
Steven was not a proportional response to Steven’s mumbling
and stumbling around his bedroom.
     2. Clearly Established
    Our analysis next turns to whether Garrett’s violation of
Steven’s constitutional rights was clearly established in 2016.
Lopez v. Sheriﬀ of Cook Cnty., 993 F.3d 981, 987 (7th Cir. 2021).
This step of the analysis requires specificity—“[f]or the law to
be clearly established, the ‘existing precedent must have
placed the statutory or constitutional question beyond de‐
bate.’” Id. (quoting Ashcroft v. al‐Kidd, 563 U.S. 731, 741 (2011)).
Though specificity is important, it does not require a case pre‐
senting the exact same facts. Id. at 988. The right must be “suf‐
ficiently clear that a reasonable oﬃcial would understand
what he is doing violates that right.” Weinmann, 787 F.3d at
450. “Law enforcement oﬃcers, the [Supreme] Court has
stressed, ‘can still be on notice that their conduct violates es‐
tablished law even in novel factual circumstances.’” Strand,
910 F.3d at 915 (quoting Hope v. Pelzer, 536 U.S. 730, 741
(2002)).
   Here, determining whether Garrett’s violation of Steven’s
rights was clearly established in 2016 requires findings of fact,
which we cannot make at this stage of the litigation. Indeed,
several cases leave us with the firm conviction that under Gra‐
ham, and taking the facts most favorable to the Plaintiﬀ, a jury
could conclude that Garrett applied excessive force to Steven
in violation of Steven’s clearly established rights. See
No. 20‐1109                                                  11

McAllister, 615 F.3d at 885 (“While none of these cases involve
the same scenario at issue here—the use of force against a di‐
abetic following a car accident resulting from hypoglycemic
shock—they do suggest that [the defendant oﬃcer] should
have been on notice that elements of his conduct could violate
[the plaintiﬀ’s] constitutional rights.”); McCue v. City of Ban‐
gor, Me., 838 F.3d 55, 64 (1st Cir. 2016) (“Even without partic‐
ular Supreme Court and First Circuit cases directly on point,
it was clearly established in September 2012 that exerting sig‐
nificant, continued force on a person’s back while that [per‐
son] is in a face‐down prone position after being subdued
and/or incapacitated constitutes excessive force.”) (internal
quotations omitted) (citing Weigel v. Broad, 544 F.3d 1143, 1155
(10th Cir. 2008); Champion v. Outlook Nashville, Inc., 380 F.3d
893, 903 (6th Cir. 2004)).
    First, “[i]t is clear, … that police oﬃcers do not have the
right to shove, push, or otherwise assault innocent citizens
without any provocation whatsoever.” Clash v. Beatty, 77 F.3d
1045, 1048 (7th Cir. 1996). In Clash, oﬃcers responded to a 911
call reporting that someone was armed—in fact, it was the
plaintiﬀ’s 12‐year‐old who had pointed a toy gun at his sib‐
ling in a grocery store parking lot while waiting for their par‐
ents. Id. at 1046–47. A “virtual armada” of oﬃcers pulled over
the plaintiﬀ’s vehicle, ordered the family out, and searched
the driver for weapons. Id. They found none. Id. Still, oﬃcers
handcuﬀed him and shoved him into a patrol car, injuring his
knees. Id. We agreed with the district court that the record did
not clearly show whether or not the oﬃcer had violated
clearly established law and dismissed the appeal for lack of
jurisdiction. Id. at 1048–49.
12                                                  No. 20‐1109

    Here, the Plaintiﬀ’s account of the facts also “draw[s] into
question the objective reasonableness of the police action.”
Clash, 77 F.3d at 1048–49. Resolving the factual disputes in fa‐
vor of the Plaintiﬀ leaves us with a scenario in which an oﬃcer
deployed aggressive restraint tactics—tactics that were much
more forceful than the shoving and pushing described in
Clash—against an innocent civilian, without any provocation
beyond some mumbling and stumbling around a bedroom in
his own home.
    Second, we have previously held that continuing to apply
unnecessary force against a civilian once he is already sub‐
dued may be an unreasonable use of force. See Strand, 910 F.3d
at 915 (“If the facts and circumstances show that an individual
who once posed a threat has become ‘subdued and complying
with the oﬃcer’s orders,’ the oﬃcer may not continue to use
force.”); see also Johnson v. Rogers, 944 F.3d 966, 970 (7th Cir.
2019) (“[T]here is no doubt that an unnecessary kick, after a
suspect is under control, violates the suspect’s clearly estab‐
lished rights.”); Abdullahi, 423 F.3d at 764–66. In Abdullahi, we
held that questions of fact precluded a finding of qualified im‐
munity on summary judgment where oﬃcers restrained a ci‐
vilian suﬀering from a PTSD episode. 423 F.3d at 464–66.
There, oﬃcers responded to a 911 call from a nurse who had
stopped to help a man who appeared to be in distress but who
had attacked the nurse when she approached him. Id. at 764–
65. Three oﬃcers worked together to subdue him on his stom‐
ach. Id. One oﬃcer ended up placing his knee on the dece‐
dent’s back and “applied his weight to keep [him] from
squirming of flailing.” Id. The oﬃcer “increased the pressure
on [the decedent’s] back until [he] stopped arching his back
upward.” Id. The decedent lost consciousness and died two
and a half minutes after “oﬃcers had taken him to the
No. 20‐1109                                                                13

ground.” Id. at 766. Under those circumstances, we held that
the facts, taken in the light most favorable to the plaintiﬀ, pre‐
cluded summary judgment on qualified immunity for the de‐
fendant oﬃcer. Id. at 773. There, we said that “the record sup‐
ports an inference that [the oﬃcer] knelt on [the decedent]
with enough force to inflict lethal injuries.” Id. at 770.
    The facts of Abdullahi, at the summary judgment stage, are
not so diﬀerent from the facts of this case.3 Here, viewing all
of the evidence in the light most favorable to the Plaintiﬀ, Gar‐
rett continued to apply significant restraints to Steven even
after he was restrained on the bed and had vomited and lost
consciousness. We acknowledge that Garrett tells the facts dif‐
ferently. But, as we observed in Abdullahi, though diﬀerent in‐
ferences can be drawn from the facts, “it is for a jury, and not
for us, to weigh all the evidence and choose between compet‐
ing inferences.” Id.
    Third, existing case law demonstrates that a medical emer‐
gency does not extinguish a civilian’s Fourth Amendment
rights. See id. The district court eschewed the cases cited above
and others cited by Plaintiﬀ because those cases did not in‐
volve a medical emergency in which the oﬃcers involved did
not play some kind of law enforcement role. This reasoning is
flawed. Though a medical emergency may in some cases jus‐
tify the use of force when providing medical aid, we reject the
notion that responding to a medical emergency gives police
oﬃcers an absolute license to disregard the Fourth



    3 The facts of Abdullahi do diﬀer from the facts here in that the civilian
there had attacked a nurse; whereas here, there is no argument that Steven
posed a threat to Garrett or another third party.
14                                                             No. 20‐1109

Amendment.4 “[A] person’s Fourth Amendment rights are
not eviscerated simply because a police oﬃcer may be acting
in a noninvestigatory capacity for ‘it is surely anomalous to
say that the individual … is fully protected by the Fourth
Amendment only when the individual is suspected of crimi‐
nal behavior.’” United States v. King, 990 F.2d 1552, 1560 (10th
Cir. 1993) (quoting Camara v. Municipal Court of City and Cnty.
of San Francisco, 387 U.S. 523, 530 (1967)); see also Policky v. City
of Seward, Neb., 433 F. Supp. 2d 1013 (D. Neb. 2006). Rather,
courts should consider medical necessity, and the role that a
law enforcement oﬃcer plays in addressing that medical ne‐
cessity, as part of their assessment of the Graham factors.
    McAllister lends guidance. In that case, oﬃcers responded
to a traﬃc accident that the plaintiﬀ caused when his “blood
sugar level plummeted, sending him into a severe hypoglyce‐
mic state.” 615 F.3d at 879. Believing that the plaintiﬀ was in‐
toxicated, the defendant oﬃcer forcibly removed the plaintiﬀ
from his car, threw him to the ground, and used a knee to
subdue him, despite indications that the plaintiﬀ may have
been suﬀering from a medical emergency, rather than intoxi‐
cation. Id. The oﬃcer handcuﬀed the driver once he was on
the ground and left him convulsing on the pavement. Id. The
plaintiﬀ suﬀered a broken hip and bruised lung as a result. Id.




     4Moreover, while an “oﬃcer’s evil intentions will not make a Fourth
Amendment violation out of an objectively reasonable use of force; … an
oﬃcer’s good intentions [will not] make an objectively unreasonable use
of force constitutional.” Horton v. Pobjecky, 883 F.3d 941, 950 (7th Cir. 2018)
(quoting Graham, 490 U.S. at 397). Garrett’s subjective intent to aid Steven
is thus irrelevant.
No. 20‐1109                                                  15

at 880. In aﬃrming the district court’s denial of qualified im‐
munity, we held that:
   [Our case law] would not suggest to a reasonable of‐
   ficer that he may slam an unresponsive, convulsing
   driver into the ground with force suﬃcient to break the
   driver’s hip and place his knee on the driver’s back
   with enough force to bruise his lung. Such conduct
   goes beyond the bounds of the plaintiﬀ’s clearly estab‐
   lished Fourth Amendment rights and thus deprives the
   defendant of qualified immunity.
Id. at 886. Accordingly, we held that “[e]ven if [the defendant
oﬃcer] was justified in using some force to remove [the plain‐
tiﬀ] from the vehicle, using the force involved here against a
non‐resisting suspect could have been unreasonable given the
circumstances.” Id. at 884.
    The Sixth Circuit addressed a similar situation in McKenna
v. Edgell, 617 F.3d 432, 435 (6th Cir. 2010) where it aﬃrmed the
denial of qualified immunity to two oﬃcers who restrained a
civilian who was suﬀering from a seizure. When oﬃcers ar‐
rived at the home in response to a 911 call that an individual
was choking or having a seizure, the oﬃcers instructed the
seizing individual to get out of bed and put his pants on. Id.
When he could not comply, the oﬃcers tried to pick him up
and ultimately handcuﬀed him. Id. at 435–36. While in the
home, the oﬃcers searched the house, ran the decedent’s car’s
plates, and questioned others about the decedent’s drug use.
On appeal, the court reasoned that the oﬃcers’ entitlement to
qualified immunity depended on whether the oﬃcers acted
as law enforcement or as emergency medical responders at
the decedent’s home. Id. at 439–40. The court noted that this
inquiry was an objective one. Thus it was irrelevant “whether
16                                                   No. 20‐1109

[the oﬃcers] had a law‐enforcement or medical‐response in‐
tent; the focus must be on what role their actions reveal them
to have played.” Id. at 440 (emphasis added). Finally, the court
held “the objective determination of the role that the oﬃcers
played … is properly a jury question because the legal ques‐
tion of immunity is completely dependent upon which view
of the disputed facts is accepted by the jury.” Id. at 441 (inter‐
nal quotations omitted).
    To review, three principles are clear: First, oﬃcers do not
have a right to assault civilians without provocation. Clash, 77
F.3d at 1048. Second, oﬃcers may not use unnecessary force
when a civilian is already subdued or compliant. Strand, 910
F.3d at 915. Third, a medical emergency impacts the objective
reasonableness of a seizure, but an emergency does not “evis‐
cerate” the civilian’s Fourth Amendment rights. Taking these
principles together, it has been clearly established that the
method and manner of restraint must fit the circumstances of
the particular case. See McAllister, 615 F.3d at 879–80. Oﬃcers
can employ only those means of restraint appropriate in a
given situation. This is especially so for lethal force. In other
words, it was clearly established by 2016 that an oﬃcer who
forcibly restrained a civilian who was not a suspect of a crime
and who did not pose a threat to those around him, resulting
in vomiting and loss of consciousness before the oﬃcer re‐
leased the civilian, violated that civilian’s Fourth Amendment
rights.
    We acknowledge that the Plaintiﬀ’s and Defendant’s ac‐
counts of the events diverge with respect to the facts sur‐
rounding the incident, including whether Steven was a threat
to himself or others, whether Garrett’s actions served a medi‐
cal or law enforcement purpose, and whether the force used
No. 20‐1109                                                     17

was objectively reasonable under the circumstances. Each of
these material disputes of fact must be determined by the
jury, so that the court can properly assess Garrett’s entitle‐
ment to qualified immunity.
    “[S]ince the Graham reasonableness inquiry ‘nearly always
requires a jury to sift through disputed factual contentions,
and to draw inferences therefrom, we have held on many oc‐
casions that summary judgment or judgment as a matter of
law in excessive force cases should be granted sparingly.’” Ab‐
dullahi, 423 F.3d at 773 (citing Santos v. Gates, 287 F.3d 846, 853
(9th Cir. 2002)); see also Siler v. City of Kenosha, 957 F.3d 751,
759 (7th Cir. 2020) (“‘[S]ummary judgment is often inappro‐
priate in excessive‐force cases because the evidence surround‐
ing the oﬃcer’s use of force is often susceptible of diﬀerent
interpretations,’ particularly where ‘the one against whom
force was used has died, because the witness most likely to
contradict the oﬃcer’s testimony—the victim—cannot tes‐
tify.’”) (quoting Cyrus v. Town of Mukwonago, 624 F.3d 856, 862
(7th Cir. 2010)). Here, the district court erred by implicitly
crediting Garrett’s version of the facts and finding that Garrett
was acting in a medical capacity and therefore entitled to
qualified immunity.
    Defendant urges us to approve the district court’s reading
of our decision in Thompson v. Cope, 900 F.3d 414 (2018), but
that decision does not control the outcome of this case. In
Thompson, a paramedic responded to an emergency call to
treat an animal bite. Id. at 418. Upon arriving at the scene, the
paramedic discovered that the animal bite was in fact a hu‐
man bite, inflicted by a naked and belligerent suspect who
law enforcement oﬃcers were struggling to restrain. Id. The
paramedic believed the suspect to be high on amphetamines
18                                                            No. 20‐1109

and administered a sedative to calm the suspect down. Id. At
some point, the suspect stopped breathing and ultimately
passed away eight days later. Id.
    The district court held that the paramedic had acted as a
law enforcement oﬃcer and denied summary judgment, so
we reviewed the interlocutory appeal for legal error only. Id.
at 419. We reversed the district court’s denial of qualified im‐
munity for the paramedic because the administration of the
sedative to a “combative” and likely under‐the‐influence sus‐
pect (who had bitten another person) was not a clearly estab‐
lished violation of the decedent’s constitutional rights. Id. at
423. We were skeptical that a “paramedic (or his lawyer) …
would have understood that the Fourth Amendment … ap‐
plies to treatment in the field during a medical emergency.”
Id. at 422–23.
    The facts and posture of this case diﬀer from Thompson.
First, although Garrett may have had training as a paramedic,
he responded to Gloria’s 911 call dressed and equipped as a
law enforcement oﬃcer, arriving without any kind of medical
supplies or equipment with which he might have treated a ci‐
vilian suﬀering from a hypoglycemic “sugar spell.” Thus a
jury could reasonably infer that Garrett responded as a law
enforcement oﬃcer, not as an emergency medical provider.
Though we do not suggest that labels alone should dictate the
analysis in this kind of situation,5 the function of the state ac‐
tor is certainly a relevant consideration in assessing the objec‐
tive reasonableness of a particular use of force. Second, unlike


     5Cf. Currie v. Chhabra, 728 F.3d 626, 630 (7th Cir. 2013) (“[F]rom the
perspective of the arrestee, it matters not a whit whether it is the jailer or
the doctor whose conduct deprives him of life‐saving medical care.”).
No. 20‐1109                                                           19

the undisputed facts in Thompson, it is not at all clear that Gar‐
rett was providing medical care to Steven by restraining him
in the manner described. Here, critical facts are in dispute that
may render Garrett’s use of force unreasonable, and those
facts must be decided by the jury.
    Though rare, trial courts may consider qualified immunity
after trial. Estate of Escobedo v. Martin, 702 F.3d 388, 398 n.4 (7th
Cir. 2012). And although the Supreme Court has urged lower
courts to determine the applicability of qualified immunity as
soon as practicable,6 it is sometimes impossible to resolve the
qualified immunity question before trial. See id.; see also Clash,
77 F.3d at 1048 (where “the facts draw into question the objec‐
tive reasonableness of the police action under the alleged cir‐
cumstances, they must be developed in the district court be‐
fore a definitive ruling on the defense can be made.”). This is
one such case. There may be a set of facts, established at trial,
under which Garrett’s use of force was not excessive, or was
not clearly established as excessive. But taking the facts in the
light most favorable to the Plaintiﬀ at this stage, we cannot
agree with the district court that Garrett’s use of force did not
violate Steven’s clearly established constitutional rights. We
thus reverse. Assuming this case goes to trial, the district court
would be well‐advised to use a specific jury verdict form to
probe the facts that the jury finds to aid in any post‐verdict
determination of qualified immunity. See Smith v. Finkley, ‐‐
F.4th ‐‐, 2021 WL 3660880, at *19 (7th Cir. Aug. 18, 2021)
(“When the issue of qualified immunity remains unresolved
at the time of trial, … the district court may properly use spe‐
cial interrogatories to allow the jury to determine disputed


   6   See, e.g., Pearson v. Callahan, 555 U.S. 223, 231–32 (2009).
20                                                  No. 20‐1109

issues of fact upon which the court can base its legal determi‐
nation of qualified immunity.”) (quoting Warlick v. Cross, 969
F.2d at 303, 305–06 (7th Cir. 1992)).
B. Causation
    Garrett argues in the alternative that Plaintiﬀ failed to es‐
tablish causation as to Steven’s injuries, so that he is entitled
to summary judgment even if we find he is not entitled to
qualified immunity.
    Section 1983 requires the plaintiﬀ to show that Garrett
“cause[d]” the deprivation of Steven’s constitutional rights.
42 U.S.C. § 1983. Causation is fundamentally a jury question.
Kaiser v. Johnson & Johnson, 947 F.3d 996, 1016 (7th Cir. 2020);
Wisc. Mut. Ins. Co. v. United States, 441 F.3d 502, 505 (7th Cir.
2006). We have previously held that expert testimony is not
necessary to prove causation in a § 1983 action, though it is
diﬃcult to establish causation without it. See Cyrus v. Town of
Mukwonago, 624 F.3d 856, 864 (7th Cir. 2010). “[T]he general
rule is that expert testimony is not necessary to prove causa‐
tion ‘if all the primary facts can be accurately and intelligibly
described to the jury, and if they, as men of common under‐
standing, are as capable of comprehending the primary facts
and of drawing correct conclusions from them.’” Id. (quoting
Salem v. U.S. Lines Co., 370 U.S. 31, 35 (1962)).
    Here, Plaintiﬀ has presented evidence that men of com‐
mon understanding could comprehend. See id. Taking the ev‐
idence in the light most favorable to Plaintiﬀ, Garrett applied
police restraint techniques to Steven, who vomited and then
lost consciousness while in those restraints and never re‐
gained consciousness. But Plaintiﬀ does not simply have to
rely on these facts, because she has also presented two expert
No. 20‐1109                                                    21

witnesses who opined that Steven died due to the force Gar‐
rett used to restrain him. Dr. Richard Friedlander, a cardiolo‐
gist with forty years of experience opined that:
     It is my professional opinion based upon a reasona‐
     ble degree of medical certainty that respiratory fail‐
     ure or respiratory compromise can result in a car‐
     diac event in some instances. It is also my profes‐
     sional opinion based upon a reasonable degree of
     medical certainty that hypoglycemia does not nec‐
     essarily lead to a cardiac event in every individual
     experiencing them. … [P]lacing the patient in a
     prone position and applying pressure to his body
     resulted in respiratory compromise which in turn
     led to loss of consciousness and a respiratory ar‐
     rest. … Th[e] series of events strongly suggests that
     the cardiovascular collapse was not the result of a
     cardiac event. In other words, to a reasonable degree
     of medical certainty, this series of events strongly
     suggests that the cardiovascular collapse experi‐
     enced by Mr. Taylor was the result of the respiratory
     compromise that resulted due to the pressure ap‐
     plied to his body.
A second doctor, Dr. Joel Silverman, who has twenty years of
experience in critical medical care and pulmonology opined
that, “[i]f the family’s version of events is taken as true, given
the condition Mr. Taylor was in, with a reasonable degree of
medical certainty the cardiopulmonary arrest likely could
have been caused by obstruction of his airway by Oﬃcer Gar‐
rett.”
   Doctors who treated Steven before his death could not say
with certainty what series of medical events led to Steven’s
22                                                               No. 20‐1109

death. For instance, one of the emergency room doctors who
treated Steven opined that “there is no definite way” to deter‐
mine whether Steven had first suﬀered from respiratory ar‐
rest or cardiac arrest. This treating physician also testified that
he had never seen hypoglycemia itself lead to respiratory ar‐
rest. Steven’s cardiologist also could not say with certainty
which medical event came first—he could not “say what ex‐
actly caused Mr. Taylor’s cardiac arrest.”
    Although the medical examiner did not perform an au‐
topsy in this case, the expert opinions of Drs. Friedlander and
Silverman adequately create a question of fact regarding
whether Garrett’s restraint tactics caused Steven’s death. It
may be the case that Steven’s pre‐existing medical conditions
contributed to his inability to recover consciousness, but Ste‐
ven’s treating physicians’ testimony further confirms that the
question of causation is still clouded by factual disputes.
Given the expert testimony and the “eggshell skull” rule,7
causation is also a question for the jury.
                              III. Conclusion
   For the foregoing reasons, the judgment of the district
court is REVERSED and the case is REMANDED for further
proceedings. As the parties and the district court prepare for


     7“The tortfeasor takes his victim as he finds him. That is the ‘eggshell
skull’ rule, which like most principles of the common law of torts is appli‐
cable to a constitutional tort case brought under 42 U.S.C. § 1983.” Richman
v. Sheahan, 512 F.3d 876, 884 (7th Cir. 2008) (citing Brackett v. Peters, 11 F.3d
78, 81 (7th Cir. 1993); Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1192–93 (9th
Cir. 2002)).
No. 20‐1109                                                  23

trial, we suggest the use of a special verdict form to probe any
determination by the jury to aid the district court should it
need to reconsider the qualified immunity determination
post‐trial.